     Form B 250B (tm9)


                                           CERTIFICATE OF SERVICE




                                                                                                           =
     I, Justin T. Campbell                                   certify that service of this summons and a copy of
     the complaint was made       8/30/2021                 by:

     ~ Mail service: Regular, first class United States mail, postage fully pre-paid, addressed to: ~:;~~
                                                                                                   Deltona, FL 32725

     □ Personal Service: By leaving the process with the defendant or with an officer or agent of defendant at




     □ Residence Service: By leaving the process with the following adult at




     DCertified Mail Service on an Insured Depository Institution: By sending the process by certified mail
      addressed to the following officer of the defendant at:




     DPublication: The defendant was served as follows: [Describe briefly]



     DState Law: The defendant was served pursuant to the laws of the State of _ _, as follows: [Descnoc
      briefly]



     DIf service was made by personal service, by residence service, or pursuant to state law, I further certify
      that I am, and at all times during the service ofprocess was, not less than 18 years of age and not a party
      to the matter concerning which service ofprocess was made.

             Under penalty of perjury, I declare that the foregoing is true and correct.


    DalO     8/31/20>1      .                          Sigoalun,    ~~
            Print Name:
                                                             /
                                                       Justin T. Campbell

                                                       1801 West End Avenue, Suite 1550
            Business Address:
                                                       Nashville, TN 37203




    case 3:21-ap-90120            Doc 2 Filed 08/27/21 Entered 08/27/2108:42:20                    Desc Main
                                        Document      Page 3 of 5
Case 3:21-ap-90120              Doc 4    Filed 08/31/21 Entered 08/31/21 13:21:52                         Desc Main
                                         Document      Page 1 of 1
